DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/19/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copy of foreign patent document CCC on the ID of 8/19/2020 has been received. This reference has not been considered.
The Applicant should note that the large number of references in the attached information disclosure statements (IDSs) have been considered by the Examiner in the same manner as other documents in Office search files are considered by the Examiner while conducting a search of the prior art in a proper field of search (See MPEP 609.05(b)).  The Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action (see suggestion 13 of MPEP 2004).
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 28 is objected to because of the following informalities
in claim 28, line 18: “and” should be deleted; and
in claim 28, line 20: “and” should be inserted after “time;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “activate the display unit in response to determining the needed turn condition; identify a user turn based on the monitored orientation of the user over time; and  deactivate the display unit in response to identifying the user turn” in lines 24-28, but the Examiner cannot find support for these steps.  In particular, the indication that the display unit itself is activated based on the determination of a needed turn condition and deactivated based on a user turn.  FIG. 31A of the specification does not disclose this series of events.
Claims 24-27 are rejected by virtue of their dependence from claim 23.
Claim 28 recites “activating the display unit in response to determining the needed turn condition” in lines 21-22, but the Examiner cannot find support for this step.  In particular, the indication that the display unit itself is activated based on the determination of a needed turn condition.  FIG. 31A of the specification does not disclose this event.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites “the at least one sensor of the user-wearable sensor device” in line 9 in which there is insufficient antecedent basis for this recitation in the claim.
Claims 29-33 are rejected by virtue of their dependence from claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-26, 28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent U.S. Patent Application Publication No. 2011/0263950 (Larson), in view of U.S. Patent Application Publication No. 2006/0097983 (Haggman)(previously cited), and further in view of U.S. Patent No. 6,397190 (Goetz).  

a sensor device housing (outer housing schematically drawn in FIG. 3 of Larson); 
at least one sensor (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson); 
a display unit including at least one visual indicator (the display of Larson (paragraphs 0047-0048, 0050, 0139, and 279 of Larson) that can be reside in the sensor housing itself (paragraphs 0052-0053 of Larson)); 
a battery configured to provide power to at least the display unit (the battery of Larson; paragraph 0054 of Larson); and 
a control system comprising at least one processor configured to: 
monitor for a defined activation input (turning on the device; paragraphs 0053, 0115, 0117, and 0135 of Larson);
activate the display unit in response to detecting the defined activation input (paragraphs 0053, 0115, 0117, and 0135 of Larson); 
monitor an orientation of the user over time based on second sensor signals generated by the at least one sensor (the monitoring in FIG. 2B of Larson); 
determine a needed turn condition based on the monitored orientation of the user over time (the step 245 in FIG. 2B of Larson); 
activate the display unit in response to determining the needed turn condition (the step 260 in FIG. 2B of Larson; paragraphs 0053, 0115, 0117, and 0135 of Larson).

Goetz teaches that placing devices in sleep mode may conserve battery life in which the device is placed in sleep mode when there is no activity or alarm condition (col. 7, lines 25-56 of Goetz).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the sensing device including display into active mode when there is activity or an alarm condition and into sleep mode when there is no activity or alarm condition since it would conserve battery life.
With respect to claim 23, the combination teaches or suggests a user-wearable sensor device (paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson) configured to be directly or indirectly secured to a user or to an article worn by the user, the user wearable sensor device comprising: 
a sensor device housing (outer housing schematically drawn in FIG. 3 of Larson); 
at least one sensor (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson); 

a battery configured to provide power to at least the display unit (the battery of Larson; paragraph 0054 of Larson); and 
a control system comprising at least one processor configured to: 
identify at least one physical tap on the sensor device housing  based on sensor signals generated by the at least one sensor (the tapping activation suggested by Haggman); 
monitor for a defined activation input based on the identified at least one physical tap (the tapping activation of Haggman; paragraphs 0053, 0115, 0117, and 0135 of Larson);
activate the display unit in response to detecting the defined activation input (turning on the device including the display of Larson via the tapping activation by Haggman from the sleep mode suggested by Goetz; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); 
deactivate the display unit upon reaching a defined time-out period (instigating the sleep mode after a predetermined period of time (no activity) of the sleep mode operation suggested by Goetz);
monitor an orientation of the user over time based on second sensor signals generated by the at least one sensor (the monitoring in FIG. 2B of Larson); 

activate the display unit in response to determining the needed turn condition (the step 260 in FIG. 2B of Larson from the sleep mode suggested by Goetz; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson);
identify a user turn based on the monitored orientation of the user over time (detecting the removal of the alarm condition in the sleep mode operation suggested by Goetz); and
 deactivate the display unit in response to identifying the user turn (instigating the sleep mode of the sleep mode operation suggested by Goetz).
With respect to claim 25, the combination teaches or suggests that the at least one sensor comprises at least one accelerometer (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson). 
With respect to claim 26, the combination teaches or suggests that the at least one visual indicator includes at least one LED or an LCD display (paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson). 
With respect to claim 28, the combination teaches or suggests a method of operating a user-wearable sensor device (paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson) configured to be directly or indirectly secured to a user or to an article worn by the user, the method comprising: 

monitoring for a defined activation input based on the identified at least one physical tap (the tapping activation of Haggman; paragraphs 0053, 0115, 0117, and 0135 of Larson);
activating a display unit in response to detecting the defined activation input (turning on the device including the display of Larson via the tapping activation by Haggman from the sleep mode suggested by Goetz; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson); 
monitoring an orientation of the user over time based on second sensor signals generated by the at least one sensor of the user-wearable sensor device (the monitoring in FIG. 2B of Larson); and
determining a needed turn condition based on the monitored orientation of the user over time (the step 245 in FIG. 2B of Larson); 
activating the display unit in response to determining the needed turn condition (the step 260 in FIG. 2B of Larson from the sleep mode suggested by Goetz; paragraphs 0053, 0115, 0117, and 0135 of Larson; paragraphs 0047-0048, 0050-0053, 0139, and 0279 of Larson). 
With respect to claim 30, the combination teaches or suggests that the at least one sensor of the user-wearable sensor device comprises at least one accelerometer (the accelerometer of Larson; paragraphs 0014, 0051-0055, 0057, 0059, 0069, 0181, 0189, and 0226-0227 and FIG. 3 of Larson). 

With respect to claim 33, the combination teaches or suggests that after activating the display unit in response to determining the needed turn condition: identifying a user turn based, on the monitored orientation of the user over time (detecting the removal of the alarm condition in the sleep mode operation suggested by Goetz); and deactivating the display unit in response to identifying the user turn (instigating the sleep mode of the sleep mode operation suggested by Goetz).

Claims 24, 27, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Larson, in view of Haggman, and further in view of Goetz, and further in view of U.S. Patent Application Publication No. 2015/0011263 (Itamoto)(previously cited).  
Haggman discloses that multiple taps may be used as input and the pattern of taps may be calibrated based on user preference (paragraphs 0032. 0041, and 0043 of Haggman).  Itamoto teaches that taps on different sides of a device is a suitable pattern for input (paragraphs 0007-0009, 0013-0015, 0046-0051 and FIG. 3 of Itamoto).  From these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to customize the association between the tapping and input functions by having the user run through the desired tapping patterns via a calibration process so that the tapping control of the combination may be calibrated to the user’s preferences and tapping behavior.  Also, the patterns of tapping using the various tapping directions/sides are results-effective variables that would have been optimized through routine experimentation based on the user’s preferences.  It would 
With respect to claim 24, the combination teaches or suggests that monitoring for the defined activation input based on the identified at least one physical tap comprises monitoring for a specified sequence of multiple physical taps of the sensor device housing in a series of multiple different specified directions (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces). 
With respect to claim 27, the combination teaches or suggests that the sensor device housing includes multiple sides; and monitoring for the defined activation input based on the identified at least one physical tap comprises monitoring for a specified sequence of multiple physical taps on at least two different sides of the sensor device housing (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces). 
With respect to claim 29, the combination teaches or suggests that monitoring for the defined activation input based on the identified at least one physical tap comprises monitoring for a specified sequence of multiple physical taps of the sensor device housing in a series of multiple different specified directions (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces). 
With respect to claim 32 the combination teaches or suggests that the sensor device housing includes multiple sides; and monitoring for the defined activation input based on the identified at least one physical tap comprises monitoring for a specified sequence of multiple physical taps on at least two different sides of the sensor device housing (the tapping operation of the combination optimized/customized for multiple taps on multiple surfaces).

Response to Arguments
The Applicant’s arguments filed 12/3/2020 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 12/3/2020.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 12/3/2020.
 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph
In view of the claim amendments filed on 12/3/2020, the claim rejections under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn.
Prior art rejections
The Applicant’s arguments with respect to claims 23-33 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Matthew Kremer/
Primary Examiner, Art Unit 3791